Case: 20-61064     Document: 00516218176         Page: 1     Date Filed: 02/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 25, 2022
                                  No. 20-61064
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Darwin Omar Valencia-Marroquin,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A099 526 513


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Darwin Omar Valencia-Marroquin, a native and citizen of
   El Salvador, petitions for review of a decision of the Board of Immigration
   Appeals (BIA) dismissing his appeal from an immigration judge’s denial as
   untimely of his motion to reopen proceedings and rescind his in absentia


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61064        Document: 00516218176           Page: 2    Date Filed: 02/25/2022




                                       No. 20-61064


   removal order. Valencia-Marroquin argues that he is entitled to reopening
   due to exceptional circumstances and because of changed conditions in his
   home country.
             We review the BIA’s denial of a motion to reopen for abuse of
   discretion. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). Such
   a ruling will stand “as long as it is not capricious, without foundation in the
   evidence, or otherwise so irrational that it is arbitrary rather than the result
   of any perceptible rational approach.” Id.
             Where, as here, an alien received written notice of the time, date, and
   location of his removal hearing, an in absentia removal order may be
   rescinded only “upon a motion to reopen filed within 180 days after the date
   of the order of removal if the alien demonstrates that the failure to appear was
   because of exceptional circumstances.”             8 U.S.C. § 1229a(b)(5)(C)(i).
   Equitable tolling of that limitations period may be appropriate where (1) the
   alien has pursued his rights diligently and (2) some extraordinary
   circumstance has stood in his way and prevented timely filing. Lugo-Resendez
   v. Lynch, 831 F.3d 337, 343-44 (5th Cir. 2016). Also, an alien may move at
   any time to reopen removal proceedings to pursue relief based on changed
   country conditions. See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.
   § 1003.2(c)(3)(ii).
             Valencia-Marroquin provides no explanation for his failure to attend
   his 2006 hearing or to seek reopening within the 180-day timeframe. Nor
   does he identify any steps he took prior to 2014 to ascertain his immigration
   status. With no explanation for his years-long failure to act, Valencia-
   Marroquin has not established that the BIA erred in denying as untimely his
   motion to reopen for exceptional circumstances. See Lugo-Resendez, 831 F.3d
   at 344.




                                            2
Case: 20-61064     Document: 00516218176          Page: 3   Date Filed: 02/25/2022




                                   No. 20-61064


          Likewise, Valencia-Marroquin has not presented any evidence that
   conditions in El Salvador have changed since he was ordered removed. He
   argues that because he won the lottery in 2018, a return to his home country
   will expose him to dangers he would not have faced at the time of his removal
   hearing. As the BIA correctly explained, this argument is based on changed
   personal circumstances, not changed country conditions. See Nunez v.
   Sessions, 882 F.3d 499, 508-09 (5th Cir. 2018).
          Because the BIA did not abuse its discretion in denying as untimely
   Valencia-Marroquin’s motion to reopen, see Gomez-Palacios, 560 F.3d at 358,
   the petition for review is DENIED.




                                         3